American Beacon Funds American Beacon SiM High Yield Opportunities Fund Supplement dated March 8, 2011 to the Statement of Additional Information dated February 14, 2011 The information below supplements the Statement of Additional Information dated February 14, 2011 by replacing the “Ownership of the Fund” section on page 50 with the following: A Portfolio Manager’s beneficial ownership of a Fund is defined as the Portfolio Manager having the opportunity to share in any profit from transactions in the Fund, either directly or indirectly, as the result of any contract, understanding, arrangement, relationship or otherwise. Therefore, ownership of Fund shares by members of the Portfolio Manager’s immediate family or by a trust of which the Portfolio Manager is a trustee could be considered ownership by the Portfolio Manager. The reporting of Fund share ownership in this SAI shall not be construed as an admission that the Portfolio Manager has any direct or indirect beneficial ownership in the Fund listed. As of March 4, 2011, the Portfolio Managers owned shares of the Fund as follows: Name of Investment Advisor and Portfolio Manager Range of Shares Owned in the Fund American Beacon Advisors, Inc. William F. Quinn None Wyatt L. Crumpler None Kirk L. Brown None Name of Investment Advisor and Portfolio Manager Range of Shares Owned in the Fund Strategic Income Management, LLC Gary Pokrzywinski Over $1,000,000 Brian Placzek $500,001 - $1,000,000 ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
